Citation Nr: 1009590	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a right foot 
injury.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel










INTRODUCTION

The Veteran served on active duty from April 2000 to November 
2005. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claims. 

The Board notes that the issues addressed in the May 2006 
rating decision and the March 2007 Statement of the Case 
included service connection for a heel spur of the right 
foot, bilateral hearing loss, and hypertension.  
Significantly, however, on his May 2007 substantive appeal, 
the Veteran specifically indicated that he was only appealing 
the issues of service connection for a heel spur and service 
connection for bilateral hearing loss.  As such, because the 
Veteran did not file a substantive appeal with regard to 
service connection for hypertension within one year of the 
issuance of the May 2006 rating decision, or within 60 days 
of the issuance of the March 2007 Statement of the Case, this 
issue is not currently before the Board.  See 38 C.F.R. § 
20.302(b) (2009) (stating that a substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later).  

The issues of entitlement to service connection for 
depression and entitlement to service connection for tinnitus 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In regard to his bilateral hearing loss claim, the Veteran 
contends that service connection is warranted because he 
developed this condition during service.     

Service treatment records indicate that the Veteran had 
hearing within normal limits upon entrance into service.  
Shortly after entrance into service, however, the Veteran was 
placed in the hearing conservation program, and accordingly, 
underwent regular audiological examinations during his time 
in service.  

The results of his April 2000 entrance audiological 
examination are as follows, with puretone thresholds recorded 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
20
10
LEFT
10
0
10
20
10

The results of his October 2000 audiological examination, six 
months after entrance into service, are as follows, with 
puretone thresholds recorded in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
15
LEFT
10
15
20
25
20

These results do not reveal hearing loss in accordance with 
VA standards.  See 38 C.F.R. § 3.385.  However, because his 
threshold levels were in excess of 20 decibels at 3000 Hertz 
bilaterally, these results indicate that he had some 
bilateral hearing loss at these frequencies.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993) (stating that "the threshold 
for normal hearing is from 0 to 20 [decibels], and higher 
threshold levels indicate some degree of hearing loss").  

The results of his June 2001 audiological examination are as 
follows, with puretone thresholds recorded in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
20
15
15
20
10

Again, these results do not reveal hearing loss in accordance 
with VA standards.  See 38 C.F.R. § 3.385. 

The results of his July 2003 audiological examination are as 
follows, with puretone thresholds recorded in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
20
15
LEFT
15
15
10
25
20

These results do not reveal hearing loss in accordance with 
VA standards.  See 38 C.F.R. § 3.385.  However, because his 
threshold levels were in excess of 20 decibels at 2000 Hertz 
in the right ear and at 3000 Hertz in his left ear, these 
results indicate that he had some bilateral hearing loss at 
these frequencies.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  

Finally, the results of his April 2005 separation 
audiological examination are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
15
15
LEFT
20
15
25
30
15

Again, the Board acknowledges that these results do not 
reveal hearing loss in accordance with VA standards.  See 38 
C.F.R. § 3.385.  However, because his threshold levels were 
in excess of 20 decibels at 2000 Hertz bilaterally and at 
3000 Hertz in his left ear, his separation examination 
indicates that he had some hearing loss at these frequencies 
upon discharge from service.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).   Moreover, comparing the Veteran's April 
2005 separation examination results with his April 2000 
entrance examination results, the Veteran's hearing did 
worsen during his time in service.  In this regard, the Board 
notes that the April 2005 examiner noted that the Veteran had 
a mild change in hearing during service.  

Following separation from service, there is no indication in 
the claims file that the Veteran has sought treatment for 
bilateral hearing loss.   

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  In this case, although the Veteran's 
service treatment records reveal that he had some worsening 
of his hearing during service, as well as some hearing loss 
upon separation from service in April 2005, no post-service 
audiological test results are of record confirming that he in 
fact has hearing loss in accordance with VA standards.  
However, based on the medical evidence of record showing 
normal hearing upon entrance to service in April 2000 and 
showing decreased hearing acuity at separation from service, 
as well as the Veteran's reports of continued hearing loss 
since service, the Board finds that VA is required to provide 
the Veteran with a medical examination and to request a 
medical opinion as to whether he incurred his bilateral 
hearing loss during or as a result of military service.  See 
38 U.S.C.A. § 5103A (d) (West 2002) (VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this regard, the Board notes that the Veteran was 
apparently scheduled for a VA audiological examination on May 
15, 2006, but failed to report.  Subsequently, in his May 
2007 substantive appeal, the Veteran reported that he had not 
received notice of the May 2006 examination.  As such, he 
requested that his examination be rescheduled.  The Veteran 
will be provided with another opportunity to undergo a VA 
examination.  However, he is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, as the consequences 
of failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2009).

In regard to his right foot condition claim, the Veteran 
contends that he currently has a bone spur in his foot, which 
was first diagnosed during service.  

Service treatment records reveal that, on his April 2000 
entrance examination, the Veteran was noted to have normal 
feet and a normal foot arch.  These records also reveal that 
the Veteran was treated for right foot pain on several 
occasions during service.  

In August 2000, the Veteran sought treatment for puncture 
wounds to the bottom of the right foot when a piece of glass 
went through his shoe and into his foot.  An x-ray report 
indicates that a wire was seen in the plantar soft tissue 
underlying the second and third metatarsal heads, and that 
there was a small piece of glass adjacent to the foreign 
body.  The doctor noted that no fracture was seen, but 
reported there was degenerative spurring around the first 
metatarsal head.  A small piece of glass (1/16 of an inch by 
1/4 of an inch) was removed from the foot.

Subsequently, in May 2001, the Veteran sought treatment for 
right heel pain, reporting a two month history of such pain.  
The doctor noted that, in August 2000, the Veteran had been 
treated for puncture wounds from two pieces of glass in the 
ball of his right foot.  On examination, the Veteran's foot 
was negative for lesions or bruising, and x-rays revealed no 
spurs or fracture.  Based on his examination, the doctor 
diagnosed the Veteran with heel pain of unknown etiology.  

In September 2001, the Veteran sought treatment for right 
foot pain after playing basketball.  A foot examination 
revealed that the bottom of the Veteran's right foot, near 
the arch, was tender to palpation, but was negative for 
edema, echymosis, erythmea, or deformities.  The doctor 
diagnosed the Veteran with a right foot contusion.  

Finally, at the Veteran's April 2005 separation examination, 
while the examiner reported that the Veteran's feet were 
normal, he also noted that the Veteran had intermittent foot 
problems during service, which were resolved with medication.  
Moreover, on his April 2005 report of medical history, the 
Veteran reported having a history of foot trouble.  

There is no indication from the claims file that the Veteran 
has sought post-service treatment for his right foot pain.  
However, in May 2006, the Veteran was afforded a general VA 
examination, which included a foot examination.  At the 
outset of the examination report, the examiner noted that no 
post-service clinical records were of record, but stated the 
Veteran's service treatment records had been reviewed in 
detail.  The Veteran reported that he was not currently 
undergoing any treatment of his feet, and denied having 
stiffness, swelling, heat, redness, easy fatigability, or 
lack of endurance of the foot.  Based on his examination, the 
examiner diagnosed the Veteran with status-post removal of 
foreign body from the right foot (probably a piece of glass) 
and mild bilateral flatfoot.  The doctor also reported that 
there was no evidence of a heel spur.  

The Board acknowledges that the Veteran was afforded a VA 
examination in May 2006.  Significantly, however, the 
examiner did not provide an opinion as to the etiology of any 
of the Veteran's right foot disabilities.  As such, the 
examination report is not adequate for rating purposes, and 
this matter must be remanded.  See 38 C.F.R. § 4.2 (2009) 
(stating that if the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes; see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (stating that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).  Accordingly, a new medical 
examination is necessary to make a determination in this 
case.

Finally, the Board notes that, on October 7, 2009, the 
Veteran submitted a Form 21-22 indicating that he was 
appointing the American Legion as his representative.  In 
accordance with 38 C.F.R. § 20.608, on October 23, 2009, the 
Veteran's then-appointed representative, the American Legion, 
provided the Veteran with a letter indicating that they could 
not longer provide him with representation, as they were 
unable to maintain a professional relationship with him.  Two 
weeks later, in a November 4, 2009, letter, the Board granted 
the Veteran's motion to appoint the American Legion as his 
representative.  Thereafter, in January 2010, the American 
Legion submitted a written brief on the Veteran's behalf 
regarding this appeal.  Later that month, the RO contacted 
the Veteran via telephone in an effort to clarify whether the 
Veteran had appointed a new representative, as he was 
currently unrepresented.  At that time, the Veteran indicated 
that he would be appointing an attorney to represent him; 
however, the Veteran has submitted no further correspondence 
regarding representation.  On this record, it is unclear 
whether the Veteran has a representative in this appeal, and 
if so, who his representative is.  Accordingly, on remand, 
this matter should be clarified by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make efforts to 
clarify whether the Veteran currently has 
a representative in this appeal, and if 
so, determine who his representative is.  

2.  The RO/AMC shall schedule the Veteran 
for a VA audiological examination.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both ears.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed hearing loss had its onset 
during active service or is related to any 
in-service disease, event, or injury, 
including noise exposure.  In doing so, 
the examiner should discuss the 
significance, if any, of the Veteran's 
decreased hearing acuity during his time 
in service, as evidenced by his in-service 
audiological test results.  The examiner 
should also acknowledge the Veteran's 
report of a continuity of symptomatology.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination of his 
right foot.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be conducted, including X-rays if 
required.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any right foot 
disorder found to be present, i.e., 
residuals of foreign body removal from the 
right foot, bilateral flatfoot, or 
degenerative spurring around the first 
metatarsal head.   The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
right foot disorder had its onset during 
active service or is related to any in-
service disease, event, or injury, 
including the August 2000 injury when he 
got glass and/or wire in his right foot, 
and his foot pain in the May 2001 and 
September 2001.  

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



